

 
Exhibit 10.1
 


 
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE

 
AGREEMENT
 
 
 


 
Dated as of _______ ___, 2006
 
 
 


 
among
 
 
HIENERGY TECHNOLOGIES, INC.
 

 
 
and
 
 
 
_____________________________________



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
PAGE
ARTICLE I Purchase and Sale of Preferred Stock
1
   
Section 1.1
Purchase and Sale of Stock
1
Section 1.2
The Conversion Shares
1
Section 1.3
Purchase Price and Closing
2
Section 1.4
Warrants
2
   
ARTICLE II Representations and Warranties
3
   
Section 2.1
Representations and Warranties of the Company
3
Section 2.2
Representations and Warranties of the Purchasers
13
   
ARTICLE III Covenants
16
   
Section 3.1
Securities Compliance
16
Section 3.2
Registration and Listing
16
Section 3.3
Inspection Rights
16
Section 3.4
Compliance with Laws
17
Section 3.5
Keeping of Records and Books of Account
17
Section 3.6
Reporting Requirements
17
Section 3.7
Amendments
17
Section 3.8
Other Agreements.
17
Section 3.9
Distributions.
17
  Section 3.10
Status of Dividends
18
  Section 3.11
Use of Proceeds
19
  Section 3.12
Reservation of Shares
19
  Section 3.13
Transfer Agent Instructions
19
  Section 3.14
Disposition of Assets
20
  Section 3.15
Reporting Status
20
  Section 3.16
Disclosure of Transaction
20
  Section 3.17
Disclosure of Material Information
20
  Section 3.18
Pledge of Securities
20
  Section 3.19
Form SB-2 Eligibility
21
  Section 3.20
Restrictions on Certain Issuances of Securities
21
  Section 3.21
Future Financings; Right of First Offer and Refusal
21
  Section 3.22
Increase in Authorized Shares
23
   
ARTICLE IV Conditions
Error! Bookmark not defined.
   
Section 4.1
Conditions Precedent to the Obligation of the Company to Sell the Shares
23
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Purchase the Shares
24

 

--------------------------------------------------------------------------------


 

   
ARTICLE V Stock Certificate Legend
26
   
Section 5.1
Legend
26
   
ARTICLE VI Indemnification
27
   
Section 6.1
General Indemnity
27
Section 6.2
Indemnification Procedure
27
   
ARTICLE VII Miscellaneous
28
   
Section 7.1
Fees and Expenses
28
Section 7.2
Specific Enforcement, Consent to Jurisdiction.
29
Section 7.3
Entire Agreement; Amendment
29
Section 7.4
Notices
30
Section 7.5
Waivers
30
Section 7.6
Headings
31
Section 7.7
Successors and Assigns
31
Section 7.8
No Third Party Beneficiaries
31
Section 7.9
Governing Law
31
 Section 7.10
Survival
31
 Section 7.11
Counterparts
31
 Section 7.12
Publicity
31
 Section 7.13
Severability
31
 Section 7.14
Further Assurances
32


ii

--------------------------------------------------------------------------------


 
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT 
 
This SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”)
is dated as of _______ __, 2006 by and among HiEnergy Technologies, Inc., a
Delaware corporation (the “Company”), and each of the Purchasers of shares of
Series B Convertible Preferred Stock of the Company whose names are set forth on
Exhibit A hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).


The parties hereto agree as follows:
 
ARTICLE I  
 
Purchase and Sale of Preferred Stock
 
Section 1.1   Purchase and Sale of Stock. Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers and each of the
Purchasers shall purchase from the Company, the number of shares of the
Company’s Series B Convertible Preferred Stock, par value $.001 per share (the
“Preferred Shares”), at a purchase price of $10,000 per share, set forth
opposite such Purchaser’s name on Exhibit A hereto. Upon the following terms and
conditions, each of the Purchasers shall be issued Series B-1 Warrants, in
substantially the form attached hereto as Exhibit B-1 (the “Series B-1
Warrants”), to purchase the number of shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”) set forth opposite such Purchaser’s
name on Exhibit A hereto, and Series B-2 Warrants, in substantially the form
attached hereto as Exhibit B-2 (the “Series B-2 Warrants” and, together with the
Series B-1 Warrants, the “Warrants”), to purchase the number of shares of Common
Stock set forth opposite such Purchaser’s name on Exhibit A hereto. The
aggregate purchase price for the Preferred Shares and the Warrants shall be not
less than Two Million Dollars ($2,000,000) and not more than Five Million
Dollars ($5,000,000). The designation, rights, preferences and other terms and
provisions of the Series B Convertible Preferred Stock are as set forth in the
Certificate of Designation of the Relative Rights and Preferences of the Series
B Convertible Preferred Stock attached hereto as Exhibit C (the “Certificate of
Designation”). The Company and the Purchasers are executing and delivering this
Agreement in accordance with and in reliance upon (i) the exemption from
registration of the Securities under Section 5 of the Securities Act of 1933, as
amended (the “Securities Act”) afforded by Rule 506 of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”), or by Section 4(2) of the Securities Act, and (ii) all applicable
state securities laws and regulations in the several states where Preferred
Shares are sold by the Company. 
 
Section 1.2   The Conversion Shares. The Company has authorized and has reserved
and covenants to continue to reserve, free of preemptive rights and other
similar contractual rights of stockholders, a number of shares of Common Stock
equal to one hundred percent (100%) of the number of shares of Common Stock as
shall from time to time be sufficient to effect the conversion of all of the
Preferred Shares and exercise of the Warrants then outstanding; provided,
however, upon the Company filing the Charter Amendment (as defined in Section
3.22 hereof), the Company shall authorize and reserve and continue to reserve,
free of preemptive rights and other similar contractual rights of stockholders,
a number of shares of Common Stock equal to one hundred twenty percent (120%) of
the number of shares of Common Stock as shall from time to time be sufficient to
effect the conversion of all of the Preferred Shares and exercise of the
Warrants then outstanding. Any shares of Common Stock issuable upon conversion
of the Preferred Shares and exercise of the Warrants (and such shares when
issued) are herein referred to as the “Conversion Shares” and the "Warrant
Shares", respectively. The Preferred Shares, the Conversion Shares and the
Warrant Shares are sometimes collectively referred to as the “Shares”.
 

--------------------------------------------------------------------------------


 
Section 1.3   Purchase Price and Closing. The Company agrees to issue and sell
to the Purchasers and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchasers, severally but not jointly, agree to purchase that number of
Preferred Shares and Warrants set forth opposite their respective names on
Exhibit A. The aggregate purchase price (the “Purchase Price”) of the Preferred
Shares and Warrants being acquired by each Purchaser is set forth opposite such
Purchaser’s name on Exhibit A. The Purchase Price for the Preferred Shares and
the Warrants shall be not less than Two Million Dollars ($2,000,000) and not
more than Five Million Dollars ($5,000,000). The Company acknowledges that a
portion of the Purchase Price shall be paid by certain Purchasers surrendering
for cancellation certain promissory notes issued by the Company to such
Purchasers as more fully set forth on Schedule 1.3 hereto. The Company shall be
entitled to issue and sell such number of Preferred Shares and Warrants to
Purchasers at one or more closings (each, a “Closing”) consummated prior to the
filing of the registration statement providing for the resale of the Conversion
Shares and the Warrant Shares, in each case pursuant to terms of this Agreement
and provided that each such Purchaser executes a signature page hereto and to
each of the other Transaction Documents (as defined in Section 2.1(b) hereof) to
which the Purchasers are a party, and thereby agrees to be bound by and subject
to the terms and conditions hereof and thereof. Each date on which a Closing
takes place under the terms of this Agreement shall be deemed to be a “Closing
Date.” Each Closing shall take place at the offices of Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, New York 10036 or such other
place as the Purchasers and the Company may agree upon, upon the satisfaction of
each of the conditions set forth in Article IV hereof. Funding with respect to
each Closing shall take place by wire transfer of immediately available funds on
or prior to the applicable Closing Date.
 
Section 1.4   Warrants. The Company agrees to issue to each of the Purchasers
(A) Series B-1 Warrants to purchase a number of Warrant Shares equal to thirty
percent (30%) of the number of Conversion Shares issuable upon conversion of
such Purchaser’s Preferred Shares purchased and (B) Series B-2 Warrants to
purchase a number of Warrant Shares equal to twenty percent (20%) of the number
of Conversion Shares issuable upon conversion of such Purchaser’s Preferred
Shares purchased. The Series B-1 Warrants shall expire five (5) years from the
Closing Date and shall have an exercise price per Warrant Share equal to $0.45.
The Series B-2 Warrants shall expire five (5) years from the Closing Date and
shall have an exercise price per Warrant Share equal to $0.60. The number of
Warrants each Purchaser shall be issued pursuant to this Agreement is set forth
opposite such Purchaser's name on Exhibit A hereto.
 
ARTICLE II  
 
2

--------------------------------------------------------------------------------


 
Representations and Warranties
 
Section 2.1   Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Purchasers, except as
set forth in the Company’s disclosure schedule delivered with this Agreement as
follows (where used below, and elsewhere in this Agreement, the term “Current
SEC Filings” refers to the Company’s Annual Report on Form 10-KSB for the Fiscal
Year ended April 30, 2005 (the “Form 10-KSB”), and each subsequent Quarterly
Report on Form 10-QSB (the “Form 10-QSB”), in each case as amended and as filed
with the Commission on or prior to the date of this Agreement; and any reference
to a specific Schedule in this Agreement shall be deemed to include therein all
applicable items disclosed in the Current SEC filings as well as all subsequent
disclosures, as applicable, on the specific Schedule itself):
 
(a)  Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any subsidiaries except as set forth in the Form
10-KSB, or in the Form 10-QSB, or on Schedule 2.1(a) hereto. The Company and
each such subsidiary is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary
except for any jurisdiction(s) (alone or in the aggregate) in which the failure
to be so qualified will not have a Material Adverse Effect (as defined in
Section 2.1(c) hereof) on the Company’s financial condition.
 
(b)  Authorization; Enforcement. The Company has the requisite corporate power
and authority: (i) to enter into and perform this Agreement, the Registration
Rights Agreement attached hereto as Exhibit D (the “Registration Rights
Agreement”) and the Warrants, (ii) to adopt the Certificate of Designation,
(iii) to deliver the Irrevocable Transfer Agent Instructions (as defined in
Section 3.13) in accordance with their respective terms (each of such documents
and instruments being hereinafter collectively referred to as the “Transaction
Documents”), and (iv) to issue and sell the Shares and the Warrants in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company.
The other Transaction Documents will have been duly executed and delivered by
the Company at the Closing. Each of the Transaction Documents constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
 
(c)  Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of the date hereof are as set forth
on Schedule 2.1(c) hereto. All of the outstanding shares of the Company’s Common
Stock and Series B Convertible Preferred Stock have been duly and validly
authorized. Except as set forth in this Agreement and the Registration Rights
Agreement and as set forth on Schedule 2.1(c) hereto, no shares of Common Stock
are entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore,
except as set forth in this Agreement and the Registration Rights Agreement, or
on Schedule 2.1(c) hereto, there are no contracts, commitments, understandings,
or arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital stock of the Company. Except for customary
transfer restrictions contained in agreements entered into by the Company in
order to sell restricted securities or as set forth on Schedule 2.1(c) hereto,
the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities. The Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth on Schedule 2.1(c) hereto, the offer and
sale of all capital stock, convertible securities, rights, warrants, or options
of the Company issued prior to the Closing complied with all applicable Federal
and state securities laws, and no stockholder has a right of rescission or claim
for damages with respect thereto which would have a Material Adverse Effect (as
defined below). The Company has furnished or made available to the Purchasers
true and correct copies of the Company’s Certificate of Incorporation as in
effect on the date hereof (the “Certificate”), and the Company’s Bylaws as in
effect on the date hereof (the “Bylaws”). For the purposes of this Agreement,
“Material Adverse Effect” means any material adverse effect on the business,
operations, properties, prospects, or financial condition of the Company and its
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect.
 
3

--------------------------------------------------------------------------------


 
(d)  Issuance of Shares. The Preferred Shares and the Warrants to be issued at
the Closing have been duly authorized by all necessary corporate action and the
Preferred Shares, when paid for or issued in accordance with the terms hereof,
shall be validly issued and outstanding, fully paid and nonassessable and
entitled to the rights and preferences set forth in the Certificate of
Designation. When the Conversion Shares and the Warrant Shares are issued in
accordance with the terms of the Certificate of Designation and the Warrants,
respectively, such shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, and the
holders shall be entitled to all rights accorded to a holder of Common Stock.
 
 
(e)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Certificate of Designation and the consummation by the Company of the
transactions contemplated herein and therein do not and will not (i) violate any
provision of the Company’s Certificate or Bylaws, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company is a party or by which it or its properties or assets are
bound, (iii) create or impose a lien, mortgage, security interest, charge or
encumbrance of any nature on any property of the Company under any agreement or
any commitment to which the Company is a party or by which the Company is bound
or by which any of its respective properties or assets are bound, or (iv) result
in a violation of any federal, state, local or foreign statute, rule,
regulation, order, judgment or decree (including Federal and state securities
laws and regulations) applicable to the Company or any of its subsidiaries or by
which any property or asset of the Company or any of its subsidiaries are bound
or affected, except, in all cases other than violations pursuant to clauses (i)
and (iv) above, for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of the Company and its
subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect. The Company is not required under Federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents, or issue and sell the Preferred Shares, the Warrants, the Conversion
Shares and the Warrant Shares in accordance with the terms hereof or thereof
(other than any filings which may be required to be made by the Company with the
Commission or state securities administrators subsequent to the Closing, any
registration statement which may be filed pursuant hereto, and the Certificate
of Designation); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the Purchasers herein.
 
4

--------------------------------------------------------------------------------


 
(f)  Commission Documents, Financial Statements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and, since October 31, 2004, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act, including material filed pursuant to Section
13(a) or 15(d) of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”). The Company has delivered or made available to each of the
Purchasers true and complete copies of the Commission Documents filed with the
Commission since April 30, 2004. The Company has not provided to the Purchasers
any material non-public information or other information which, according to
applicable law, rule or regulation, was required to have been disclosed publicly
by the Company but which has not been so disclosed, other than with respect to
the transactions contemplated by this Agreement. At the times of their
respective filings, the Form 10-KSB and the Form 10-QSB complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and, as of their
respective dates, none of the Form 10-KSB and the Form 10-QSB contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the Commission Documents comply
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the Commission or other applicable rules
and regulations with respect thereto. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements), and
fairly present in all material respects the financial position of the Company
and its subsidiaries as of the dates thereof and the results of operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).
 
5

--------------------------------------------------------------------------------


 
(g)  Subsidiaries. Schedule 2.1(g) hereto sets forth each subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership. For the purposes of this
Agreement, “subsidiary” shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other subsidiaries. All of the
outstanding shares of capital stock of each subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. There are no
outstanding preemptive, conversion or other rights, options, warrants or
agreements granted or issued by or binding upon any subsidiary for the purchase
or acquisition of any shares of capital stock of any subsidiary or any other
securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence. Neither the Company nor any subsidiary is party to,
nor has any knowledge of, any agreement restricting the voting or transfer of
any shares of the capital stock of any subsidiary.
 
(h)  No Material Adverse Change. Since April 30, 2005, the Company has not
experienced or suffered any Material Adverse Effect, other than as disclosed in
this Agreement or the Schedules hereto.
 
(i)  No Undisclosed Liabilities. Except as set forth on Schedule 2.1(i) hereto,
neither the Company nor any of its subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those incurred
in the ordinary course of the Company’s or its subsidiaries respective
businesses since April 30, 2005 and which, individually or in the aggregate, do
not or would not have a Material Adverse Effect on the Company or its
subsidiaries.
 
(j)  No Undisclosed Events or Circumstances. Except as set forth on Schedule
2.1(j) hereto, no event or circumstance has occurred or exists with respect to
the Company or its subsidiaries or their respective businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.
 
(k)  Indebtedness. Schedule 2.1(k) hereto sets forth as of a recent date all
outstanding secured and unsecured Indebtedness of the Company or any subsidiary,
or for which the Company or any subsidiary has commitments. For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $100,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of Indebtedness of others, whether
or not the same are or should be reflected in the Company’s balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (c) the present value of any lease payments in excess of $25,000
due under leases required to be capitalized in accordance with GAAP. Except as
set forth on Schedule 2.1(k), neither the Company nor any subsidiary is in
default with respect to any Indebtedness.
 
6

--------------------------------------------------------------------------------


 
(l)  Title to Assets. Each of the Company and the subsidiaries has good and
marketable title to all of its real and personal property reflected in the Form
10-KSB, free and clear of any mortgages, pledges, charges, liens, security
interests or other encumbrances, except for those disclosed on Schedule 2.1(l)
hereto or such that, individually or in the aggregate, do not cause a Material
Adverse Effect on the Company’s financial condition or operating results. All
said leases of the Company and each of its subsidiaries are valid and subsisting
and in full force and effect.
 
(m)  Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against the Company or
any subsidiary which questions the validity of this Agreement or any of the
other Transaction Documents or the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto. Except as set
forth on Schedule 2.1(m) hereto, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened, against or involving
the Company, any subsidiary or any of their respective properties or assets.
Except as set forth on Schedule 2.1(m) hereto, there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any subsidiary or any
officers or directors of the Company or subsidiary in their capacities as such.
 
(n)  Compliance with Law. The business of the Company and the subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth in the Current SEC Filings, or such that, individually or in the
aggregate, do not cause a Material Adverse Effect. The Company and each of its
subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it unless the failure to
possess such franchises, permits, licenses, consents and other governmental or
regulatory authorizations and approvals, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
(o)  Taxes. Except as has been disclosed in the Company’s Current SEC Filings,
the Company and each of the subsidiaries has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company and the subsidiaries for all current
taxes and other charges to which the Company or any subsidiary is subject and
which are not currently due and payable. None of the federal income tax returns
of the Company or any subsidiary have been audited by the Internal Revenue
Service. The Company has no knowledge of any additional assessments, adjustments
or contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any subsidiary for any
period, nor of any basis for any such assessment, adjustment or contingency.
 
7

--------------------------------------------------------------------------------


 
(p)  Certain Fees. Except as set forth in this Agreement or on Schedule 2.1(p)
hereto, no brokers, finders or financial advisory fees or commissions will be
payable by the Company or any subsidiary or any Purchaser with respect to the
transactions contemplated by this Agreement.
 
(q)  Disclosure. Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r)  Operation of Business. The Company and each of the subsidiaries owns or
possesses valid licenses for the use of all patents, trademarks, domain names
(whether or not registered) and any patentable improvements or copyrightable
derivative works thereof, websites and intellectual property rights relating
thereto, service marks, trade names, copyrights, licenses and authorizations as
set forth on Schedule 2.1(r) hereto, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others.
 
(s)  Environmental Compliance. The Company and each of its subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. The Current SEC Filings describe all material permits, licenses and other
authorizations issued under any Environmental Laws to the Company or its
subsidiaries. “Environmental Laws” shall mean all applicable laws relating to
the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature. Except where any failure would individually or in the
aggregate have a Material Adverse Effect on the Company, (i) the Company has all
necessary governmental approvals required under all Environmental Laws and used
in its business or in the business of any of its subsidiaries; and (ii) the
Company and each of its subsidiaries are in compliance with all other
limitations, restrictions, conditions, standards, requirements, schedules and
timetables required or imposed under all Environmental Laws. Except for such
instances as would not individually or in the aggregate have a Material Adverse
Effect, there are no past or present events, conditions, circumstances,
incidents, actions or omissions relating to or in any way affecting the Company
or its subsidiaries that violate or may violate any Environmental Law after the
Closing Date or that may give rise to any environmental liability, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (iii) under any Environmental Law, or (iv) based on or related to
the manufacture, processing, distribution, use, treatment, storage (including
without limitation underground storage tanks), disposal, transport or handling,
or the emission, discharge, release or threatened release of any hazardous
substance.
 
8

--------------------------------------------------------------------------------


 
(t)  Books and Records, Internal Accounting Controls. The books and records of
the Company and its subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company or any
subsidiary. The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient, in the judgment of the Company, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions is taken
with respect to any differences.
 
(u)  Material Agreements. Except as set forth on Schedule 2.1(u) hereto, neither
the Company nor any subsidiary is a party to any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, a copy of
which would be required to be filed with the Commission as an exhibit to a
registration statement on Form S-3 or applicable form (collectively, “Material
Agreements”) if the Company or any subsidiary were registering securities under
the Securities Act. Except as set forth on Schedule 2.1(u) or in the Commission
Documents, the Company and each of its subsidiaries has in all material respects
performed all the obligations required to be performed by them to date under the
foregoing agreements, have received no notice of default and, to the best of the
Company’s knowledge are not in default under any Material Agreement now in
effect, the result of which could cause a Material Adverse Effect. Except as set
forth on Schedule 2.1(u) hereto, no written or oral contract, instrument,
agreement, commitment, obligation, plan or arrangement of the Company or of any
subsidiary limits or shall limit the payment of dividends on the Company’s
Preferred Shares, other Preferred Stock, if any, or its Common Stock.
 
(v)  Transactions with Affiliates. Except as set forth on Schedule 2.1(v)
hereto, there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(i) the Company or any subsidiary on the one hand, and (ii) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
subsidiaries, or any person owning any capital stock of the Company or any
subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder.
 
9

--------------------------------------------------------------------------------


 
(w)  Securities Act of 1933. Based in material part upon the representations
herein of the Purchasers, the Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Shares and the Warrants hereunder. Neither the Company
nor anyone acting on its behalf, directly or indirectly, has or will sell, offer
to sell or solicit offers to buy any of the Shares, the Warrants or similar
securities to, or solicit offers with respect thereto from, or enter into any
preliminary conversations or negotiations relating thereto with, any person, or
has taken or will take any action so as to bring the issuance and sale of any of
the Shares and the Warrants under the registration provisions of the Securities
Act and applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Shares and the Warrants.
 
(x)  Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or federal securities laws (which if required, shall be filed on a timely
basis), including the filing of a Form D and applicable Blue Sky filings in the
states where the Purchasers reside, a registration statement or statements
pursuant to the Registration Rights Agreement, and the filing of the Certificate
of Designation with the Secretary of State for the State of Delaware, no
authorization, consent, approval, license, exemption of, filing or registration
with any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Preferred Shares and the
Warrants, or for the performance by the Company of its obligations under the
Transaction Documents.
 
(y)  Employees. Neither the Company nor any subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth in the Form 10-KSB, Form 10-QSB or on Schedule 2.1(y) hereto. Except
as set forth in the Form 10-KSB, Form 10-QSB or on Schedule 2.1(y) hereto,
neither the Company nor any subsidiary has any employment contract, agreement
regarding proprietary information, non-competition agreement, non-solicitation
agreement, confidentiality agreement, or any other similar contract or
restrictive covenant, relating to the right of any officer, employee or
consultant to be employed or engaged by the Company or such subsidiary. Since
April 30, 2005, no officer, consultant or key employee of the Company or any
subsidiary whose termination, either individually or in the aggregate, could
have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any subsidiary.
 
(z)  Absence of Certain Developments. Except as provided on Schedule 2.1(z)
hereto, since January 31, 2006, neither the Company nor any subsidiary has:
 
10

--------------------------------------------------------------------------------


 
(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;
 
(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;
 
(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;
 
(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;
 
(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;
 
(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchasers or
their representatives;
 
(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;
 
(xi) made charitable contributions or pledges in excess of $25,000;
 
(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;
 
(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;
 
11

--------------------------------------------------------------------------------


 
(xiv) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or
 
(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 
(aa)  Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
(bb)  ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its subsidiaries
which is or would be materially adverse to the Company and its subsidiaries. The
execution and delivery of this Agreement and the issuance and sale of the
Preferred Shares will not involve any transaction which is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended, provided that, if any of the Purchasers, or any person or entity that
owns a beneficial interest in any of the Purchasers, is an “employee pension
benefit plan” (within the meaning of Section 3(2) of ERISA) with respect to
which the Company is a “party in interest” (within the meaning of Section 3(14)
of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(ac), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.
 
(cc)  Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Preferred Shares and the
Warrant Shares issuable upon exercise of the Warrants will increase in certain
circumstances. The Company further acknowledges that its obligation to issue
Conversion Shares upon conversion of the Preferred Shares in accordance with
this Agreement and the Certificate of Designation and its obligations to issue
Warrant Shares upon the exercise of the Warrants in accordance with this
Agreement and the Warrants, is, in each case, absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interest of other stockholders of the Company.
 
(dd)  No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Company for purposes of
the Securities Act which would prevent the Company from selling the Shares
pursuant to Rule 506 under the Securities Act, or any applicable
exchange-related stockholder approval provisions, nor will the Company or any of
its affiliates or subsidiaries take any action or steps that would cause the
offering of the Shares to be integrated with other offerings. The Company does
not have any registration statement pending before the Commission or currently
under the Commission’s review and, other than as set forth on Schedule 2.1(c),
since September 1, 2005, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.
 
12

--------------------------------------------------------------------------------


 
(ee)  Sarbanes-Oxley Act. The Company is in compliance with the provisions of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are effective and applicable to the
Company, and intends to comply with other provisions of the Sarbanes-Oxley Act,
and the rules and regulations promulgated thereunder, upon the effectiveness of
such provisions or their becoming applicable to the Company.
 
(ff)  Independent Nature of Purchasers. The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible to the Company in any way for the performance of the obligations of
any other Purchaser under the Transaction Documents. The Company acknowledges
that nothing contained herein, or in any Transaction Document, and no action
taken by any Purchaser pursuant hereto or thereto, shall be deemed by the
Company to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption by the Company that
the Purchasers are in any way acting in concert or as a group with respect to
such obligations or the transactions contemplated by the Transaction Documents.
The Company acknowledges that each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents against the
Company, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. The Company acknowledges
that for reasons of administrative convenience only, the Transaction Documents
have been prepared by counsel for the placement agent and such counsel does not
represent the Purchasers and the Purchasers have retained their own individual
counsel with respect to the transactions contemplated hereby.  The Company
acknowledges that it has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers. The Company acknowledges
that such procedure with respect to the Transaction Documents in no way creates
a presumption by the Company that the Purchasers are in any way acting in
concert or as a group with respect to the Transaction Documents or the
transactions contemplated hereby or thereby.
 
Section 2.2   Representations and Warranties of the Purchasers. Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:
 
(a)  Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation or partnership duly incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.
 
(b)  Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the Preferred
Shares and Warrants being sold to it hereunder. The execution, delivery and
performance of this Agreement and the Registration Rights Agreement by such
Purchaser and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate or partnership
action, and no further consent or authorization of such Purchaser or its Board
of Directors, stockholders, or partners, as the case may be, is required. Each
of this Agreement and the Registration Rights Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with the terms
thereof.
 
13

--------------------------------------------------------------------------------


 
(c)  No Conflicts. The execution, delivery and performance of this Agreement and
the Registration Rights Agreement and the consummation by such Purchaser of the
transactions contemplated hereby and thereby or relating hereto do not and will
not (i) result in a violation of such Purchaser’s charter documents or bylaws or
other organizational documents or (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser). Such Purchaser is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or the Registration Rights Agreement or to purchase the
Preferred Shares or acquire the Warrants in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.
 
(d)  Acquisition for Investment. Each Purchaser is acquiring the Preferred
Shares and the Warrants solely for its own account for the purpose of investment
and not with a view to or for sale in connection with the distribution thereof.
Such Purchaser does not have a present intention to sell the Preferred Shares or
the Warrants, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of the Preferred Shares or the Warrants to
or through any person or entity; provided, however, that by making the
representations herein and subject to Section 2.2(h) below, such Purchaser does
not agree to hold the Shares or the Warrants for any minimum or other specific
term and reserves the right to dispose of the Shares or the Warrants at any time
in accordance with Federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Preferred Shares and the Warrants and
that it has been given full access to such records of the Company and the
subsidiaries and to the officers of the Company and the subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company.
 
14

--------------------------------------------------------------------------------


 
(e)  Status of Purchasers. Such Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not and does not act as a broker-dealer, nor as an
underwriter under Section 2(11) of the Securities Act.
 
(f)  Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.
 
(g)  No General Solicitation. Each Purchaser acknowledges that the Preferred
Shares and the Warrants were not offered to such Purchaser by means of any form
of general or public solicitation or general advertising, or publicly
disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.
 
(h)  Rule 144. Such Purchaser understands that the Shares and the Warrants must
be held indefinitely unless they are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such person has been advised that Rule 144 permits resales only under
certain circumstances. Such Purchaser understands that to the extent that Rule
144 is not available, such Purchaser will be unable to sell any Shares or
Warrants without either registration under the Securities Act or the existence
of another exemption from such registration requirement.
 
(i)  General. Such Purchaser understands that the Shares and the Warrants are
being offered and sold in reliance on a transactional exemption from the
registration requirement of federal and state securities laws and regulations,
and the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Shares and the Warrants.
 
(j)  Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers, or any of them, under Section 13 and/or Section 16
of the Exchange Act, no Purchaser has agreed to act with any other Purchaser for
the purpose of acquiring, holding, voting or disposing of the Shares purchased
hereunder for purposes of Section 13(d) under the Exchange Act, and each
Purchaser is acting independently with respect to its investment in the Shares
and the Warrants.
 
15

--------------------------------------------------------------------------------


 
(k)  No Shorting. No Purchaser has engaged in any short sales of the Common
Stock or instructed any third parties to engage in any short sales of the Common
Stock on its behalf prior to the Closing Date. Each Purchaser covenants and
agrees that it will not be in a net short position with respect to the shares of
Common Stock.
 
(l)  Trading Restrictions. Commencing on the date that the Purchasers were
initially contacted regarding an investment in the Securities, none of the
Purchasers has engaged in any trading activities with respect to the Common
Stock and will not engage in any trading activities with respect to the Common
Stock prior to the public announcement of the consummation of the transactions
contemplated by this Agreement in accordance with Section 3.16 hereof.
 
ARTICLE III  
 
Covenants
 
The Company covenants with each of the Purchasers as follows, which covenants
are for the benefit of the Purchasers and their permitted assignees (as defined
herein).
 
Section 3.1   Securities Compliance. The Company shall notify the Commission in
accordance with their rules and regulations, of the transactions contemplated by
any of the Transaction Documents, including filing a Form D with respect to the
Preferred Shares, Warrants, Conversion Shares and Warrant Shares as required
under Regulation D, and shall take all other necessary action and proceedings as
may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Preferred Shares, the Warrants, the Conversion
Shares and the Warrant Shares to the Purchasers or subsequent holders. 
 
Section 3.2   Registration and Listing. The Company will cause its Common Stock
to continue to be registered under Sections 12(b) or 12(g) of the Exchange Act,
will comply in all respects with its reporting and filing obligations under the
Exchange Act, will comply with all requirements related to any registration
statement filed pursuant to this Agreement or the Registration Rights Agreement,
and will not take any action or file any document (whether or not permitted by
the Securities Act or the rules promulgated thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act, except as permitted
herein. The Company will take all action necessary to continue the listing or
trading of its Common Stock on the OTC Bulletin Board or such other recognized
exchange or market on which the Common Stock is or may in the future be
trading. 
 
Section 3.3   Inspection Rights. The Company shall permit, during normal
business hours and upon reasonable request and reasonable notice, each Purchaser
or any employees, agents or representatives thereof, so long as such Purchaser
shall be obligated hereunder to purchase the Preferred Shares or shall
beneficially own any Preferred Shares, or shall own Conversion Shares which, in
the aggregate, represent more than 2% of the total combined voting power of all
voting securities then outstanding, for purposes reasonably related to such
Purchaser’s interests as a stockholder to examine and make reasonable copies of
and extracts from the records and books of account of, and visit and inspect the
properties, assets, operations and business of the Company and any subsidiary,
and to discuss the affairs, finances and accounts of the Company and any
subsidiary with any of its officers, consultants, directors, and key employees. 
 
16

--------------------------------------------------------------------------------


 
Section 3.4   Compliance with Laws. The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which could have a Material Adverse Effect.
 
Section 3.5   Keeping of Records and Books of Account. The Company shall keep
and cause each subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
 
Section 3.6   Reporting Requirements. If the Commission ceases making periodic
reports filed under Section 13 of the Exchange Act available via the Internet,
then at a Purchaser’s request the Company shall furnish the following to such
Purchaser so long as such Purchaser shall be obligated hereunder to purchase the
Preferred Shares or shall beneficially own any Preferred Shares, or shall own
Conversion Shares which, in the aggregate, represent more than 2% of the total
combined voting power of all voting securities then outstanding:
 
(a)  Quarterly Reports filed with the Commission on Form 10-QSB as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission;
 
(b)  Annual Reports filed with the Commission on Form 10-KSB as soon as
practical after the document is filed with the Commission, and in any event
within five (5) days after the document is filed with the Commission; and
 
(c)  Copies of all notices and information, including without limitation notices
and proxy statements in connection with any meetings, that are provided to
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such holders of Common Stock.
 
Section 3.7   Amendments. For so long as any Preferred Shares are outstanding,
the Company shall not amend or waive any provision of the Certificate or Bylaws
of the Company in any way that would adversely affect the liquidation
preferences, dividends rights, conversion rights, voting rights or redemption
rights of the Preferred Shares; provided, however, that any creation and
issuance of another series of Junior Stock (as defined in the Certificate of
Designation) or any other class or series of equity securities which by its
terms shall rank on parity with the Preferred Shares shall not be deemed to
materially and adversely affect such rights, preferences or privileges.
 
17

--------------------------------------------------------------------------------


 
Section 3.8   Other Agreements. The Company shall not enter into any agreement
in which the terms of such agreement would restrict or impair the right or
ability to perform of the Company or any subsidiary under any Transaction
Document.
 
Section 3.9   Distributions. So long as any Preferred Shares or Warrants remain
outstanding, the Company agrees that it shall not (i) declare or pay any
dividends or make any distributions to any holder(s) of Common Stock or (ii)
purchase or otherwise acquire for value, directly or indirectly, any Common
Stock or other equity security of the Company (other than issuances made by the
Company in compliance with its pre-existing contractual agreements as disclosed
in the Current SEC Filings or in any Schedule to this Agreement).
 
Section 3.10   Status of Dividends. The Company covenants and agrees that (i) no
Federal income tax return or claim for refund of Federal income tax or other
submission to the Internal Revenue Service will adversely affect the Preferred
Shares, any other series of its Preferred Stock, or the Common Stock, and any
deduction shall not operate to jeopardize the availability to Purchasers of the
dividends received deduction provided by Section 243(a)(1) of the Code or any
successor provision, (ii) in no report to shareholders or to any governmental
body having jurisdiction over the Company or otherwise will it treat the
Preferred Shares other than as equity capital or the dividends paid thereon
other than as dividends paid on equity capital unless required to do so by a
governmental body having jurisdiction over the accounts of the Company or by a
change in generally accepted accounting principles required as a result of
action by an authoritative accounting standards setting body, and (iii) other
than pursuant to this Agreement or the Certificate of Designation, it will take
no action which would result in the dividends paid by the Company on the
Preferred Shares out of the Company’s current or accumulated earnings and
profits being ineligible for the dividends received deduction provided by
Section 243(a)(1) of the Code. The preceding sentence shall not be deemed to
prevent the Company from designating the Preferred Stock as “Convertible
Preferred Stock” in its annual and quarterly financial statements in accordance
with its prior practice concerning other series of preferred stock of the
Company. Notwithstanding the foregoing, the Company shall not be required to
restate or modify its tax returns for periods prior to the Closing Date. In the
event that the Purchasers have reasonable cause to believe that dividends paid
by the Company on the Preferred Shares out of the Company’s current or
accumulated earnings and profits will not be treated as eligible for the
dividends received deduction provided by Section 243(a)(1) of the Code, or any
successor provision, the Company will, at the reasonable request of the
Purchasers of 51% of the outstanding Preferred Shares, join with the Purchasers
in the submission to the Service of a request for a ruling that dividends paid
on the Shares will be so eligible for Federal income tax purposes, at the
Purchasers expense. In addition, the Company will reasonably cooperate with the
Purchasers (at Purchasers’ expense) in any litigation, appeal or other
proceeding challenging or contesting any ruling, technical advice, finding or
determination that earnings and profits are not eligible for the dividends
received deduction provided by Section 243(a)(1) of the Code, or any successor
provision to the extent that the position to be taken in any such litigation,
appeal, or other proceeding is not contrary to any provision of the Code or
incurred in connection with any such submission, litigation, appeal or other
proceeding. Notwithstanding the foregoing, nothing herein contained shall be
deemed to preclude the Company from claiming a deduction with respect to such
dividends if (i) the Code shall hereafter be amended, or final Treasury
regulations thereunder are issued or modified, to provide that dividends on the
Preferred Shares or Conversion Shares should not be treated as dividends for
Federal income tax purposes or that a deduction with respect to all or a portion
of the dividends on the Shares is allowable for Federal income tax purposes, or
(ii) in the absence of such an amendment, issuance or modification and after a
submission of a request for ruling or technical advice, the service shall rule
or advise that dividends on the shares should not be treated as dividends for
Federal income tax purposes. If the Service determines that the Preferred Shares
or Conversion Shares constitute debt, the Company may file protective claims for
refund.
 
18

--------------------------------------------------------------------------------


 
Section 3.11   Use of Proceeds. The proceeds from the sale of the Preferred
Shares will be used by the Company for working capital and general corporate
purposes.
 
Section 3.12   Reservation of Shares. So long as any of the Preferred Shares or
Warrants remain outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred percent (100%) of the aggregate number of shares of Common
Stock needed to provide for the issuance of the Conversion Shares and the
Warrant Shares; provided, however, upon the Company filing the Charter Amendment
(as defined in Section 3.22 hereof), the Company shall take all action necessary
to at all times have authorized, and reserved for the purpose of issuance, no
less than one hundred twenty percent (120%) of the aggregate number of shares of
Common Stock needed to provide for the issuance of the Conversion Shares and the
Warrant Shares.
 
Section 3.13   Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates, registered in the name of each Purchaser or its respective
nominee(s), for the Conversion Shares and the Warrant Shares in such amounts as
specified from time to time by each Purchaser to the Company upon conversion of
the Preferred Shares or exercise of the Warrants in the form of Exhibit E
attached hereto (the “Irrevocable Transfer Agent Instructions”). Prior to
registration of the Conversion Shares and the Warrant Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 5.1 of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.13 will be given by the Company to its transfer agent and that
the Shares shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Registration
Rights Agreement. If a Purchaser provides the Company with an opinion of
counsel, in a generally acceptable form, to the effect that a public sale,
assignment or transfer of the Shares may be made without registration under the
Securities Act or the Purchaser provides the Company with reasonable assurances
that the Shares can be sold pursuant to Rule 144 without any restriction as to
the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer, and, in the case of the
Conversion Shares and the Warrant Shares, promptly instruct its transfer agent
to issue one or more certificates in such name and in such denominations as
specified by such Purchaser and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations under this Section 3.13 will
cause irreparable harm to the Purchasers by vitiating the intent and purpose of
the transaction contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3.13 will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3.13, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
 
19

--------------------------------------------------------------------------------


 
Section 3.14   Disposition of Assets. So long as the Preferred Shares remain
outstanding, neither the Company nor any Subsidiary shall sell, transfer or
otherwise dispose of any of its properties, assets and rights including, without
limitation, its software and intellectual property, to any person except for
sales to customers in the ordinary course of business, pursuant to strategic
alliances, joint ventures or other similar arrangements approved by the
Company’s Board of Directors, or with the prior written consent of the holders
of a majority of the Preferred Shares then outstanding.
 
Section 3.15   Reporting Status. So long as a Purchaser beneficially owns any of
the Securities, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.
 
Section 3.16   Disclosure of Transaction. The Company shall issue a press
release describing the material terms of the transactions contemplated hereby
(the “Press Release”) as soon as practicable after each Closing but in no event
later than one hour after the applicable Closing; provided, however, that if the
Closing occurs after 4:00 P.M. Eastern Time on any Trading Day, the Company
shall issue the Press Release no later than 9:00 A.M. Eastern Time on the first
Trading Day following the Closing Date. The Company shall also file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement, the Registration Rights Agreement, the Certificate of
Designation, the form of each series of Warrant and the Press Release) as soon
as practicable following each Closing Date but in no event more than two (2)
Trading Days following the applicable Closing Date, which Press Release and Form
8-K shall be subject to prior review and comment by counsel to the placement
agent on behalf of the Purchasers. "Trading Day" means any day during which the
OTC Bulletin Board (or other principal exchange on which the Common Stock is
traded) shall be open for trading.
 
Section 3.17   Disclosure of Material Information. The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company. Each Purchaser
acknowledges and agrees that if, in order to comply with the provisions of this
Section 3.17, the Company reasonably determines that it cannot provide any
information or access to a Purchaser or its representative even if expressly
required to do so by any provision of this Agreement or any other Transaction
Document, then the failure to so provide such information or access will not be
deemed a breach of the applicable Agreement (provided that the Company, prior to
or promptly after its receipt of any such request, uses its reasonable efforts
to attempt to procure from such Purchaser or representative a confidentiality
agreement suitable to permit the Company, in its reasonable determination, the
ability thereafter to provide such information or access.
 
20

--------------------------------------------------------------------------------


 
Section 3.18   Pledge of Securities. The Company acknowledges and agrees that
the Securities may be pledged by a Purchaser in connection with a bona fide
margin agreement or other loan or financing arrangement that is secured by the
Common Stock. The pledge of Common Stock shall not be deemed to be a transfer,
sale or assignment of the Common Stock hereunder, and no Purchaser effecting a
pledge of Common Stock shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document; provided that a Purchaser and its pledgee
shall be required to comply with the provisions of Article V hereof in order to
effect a sale, transfer or assignment of Common Stock to such pledgee. At the
Purchasers' expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Common Stock may reasonably request in
connection with a pledge of the Common Stock to such pledgee by a Purchaser.


Section 3.19   Form SB-2 Eligibility. The Company currently meets, and will take
all necessary action to continue to meet, the "registrant eligibility" and
transaction requirements set forth in the general instructions to Form SB-2
applicable to "resale" registrations on Form SB-2 during the Effectiveness
Period (as defined in the Registration Rights Agreement) and the Company shall
file all reports required to be filed by the Company with the Commission in a
timely manner so as to maintain such eligibility for the use of Form SB-2.
 
Section 3.20   Restrictions on Certain Issuances of Securities. So long as at
least one hundred (100) Preferred Shares remain outstanding, the Company shall
not issue any securities that rank pari passu or senior to the Preferred Shares
without the prior written consent of at least seventy-five percent (75%) of the
Preferred Shares outstanding at the time.


Section 3.21   Future Financings; Right of First Offer and Refusal. (a) For
purposes of this Agreement, a “Subsequent Financing” shall be defined as any
subsequent offer or sale to, or exchange with (or other type of distribution
to), any third party of Common Stock or any securities convertible, exercisable
or exchangeable into Common Stock, including convertible and non-convertible
debt securities other than a Permitted Financing. For purposes of this
Agreement, “Permitted Financing” shall mean any transaction involving (i) the
Company’s issuance of any securities (other than for cash) in connection with a
merger, acquisition or consolidation of the Company, (ii) the Company’s issuance
of securities in connection with license agreements, joint ventures and other
similar strategic partnering arrangements, so long as such issuances are not for
the primary purpose of raising capital, (iii) the Company’s issuance of
securities in connection with bona fide firm underwritten public offerings of
its securities, (iv) the Company’s issuance of Common Stock or the issuance or
grants of options to purchase Common Stock pursuant to the Company’s stock
option plans and employee stock purchase plans outstanding on the date hereof,
(v) as a result of the exercise of options or warrants or conversion of
convertible notes or preferred stock which are granted or issued as of the date
of this Agreement or issued pursuant to this Agreement, (vi) any Warrants issued
to the Purchasers and any warrants issued to the placement agent for the
transactions contemplated by this Agreement or in connection with other
financial services rendered to the Company, and (vii) the payment of any
dividend on the Preferred Shares.
 
21

--------------------------------------------------------------------------------


 
(b)  During the period commencing on the Closing Date and ending on the date
that is eighteen (18) months following the Closing Date, the Company covenants
and agrees to promptly notify (in no event later than five (5) days after making
or receiving an applicable offer) in writing (a “Rights Notice”) each Purchaser
of the terms and conditions of any proposed Subsequent Financing. The Rights
Notice shall describe, in reasonable detail, the proposed Subsequent Financing,
the proposed closing date of the Subsequent Financing, which shall be within
thirty (30) calendar days from the date of the Rights Notice, including, without
limitation, all of the terms and conditions thereof and proposed definitive
documentation to be entered into in connection therewith. The Rights Notice
shall provide each Purchaser an option (the “Rights Option”) during the ten (10)
trading days following delivery of the Rights Notice (the “Option Period”) to
inform the Company whether such Purchaser will purchase the securities being
offered in such Subsequent Financing on the same, absolute terms and conditions
as contemplated by such Subsequent Financing in amount equal to up to fifty
percent (50%) of the Liquidation Preference Amount (as defined in the
Certificate of Designation) of the Preferred Shares then held by such Purchaser
(the “First Refusal Rights”). Delivery of any Rights Notice constitutes a
representation and warranty by the Company that there are no other material
terms and conditions, arrangements, agreements or otherwise except for those
disclosed in the Rights Notice, to provide additional compensation to any party
participating in any proposed Subsequent Financing, including, but not limited
to, additional compensation based on changes in the Purchase Price or any type
of reset or adjustment of a purchase or conversion price or to issue additional
securities at any time after the closing date of a Subsequent Financing. If the
Company does not receive notice of exercise of the Rights Option from the
Purchasers within the Option Period, the Company shall have the right to close
the Subsequent Financing on the scheduled closing date with a third party;
provided that all of the material terms and conditions of the closing are the
same as those provided to the Purchasers in the Rights Notice. If the closing of
the proposed Subsequent Financing does not occur on that date, any closing of
the contemplated Subsequent Financing or any other Subsequent Financing shall be
subject to all of the provisions of this Section 3.21, including, without
limitation, the delivery of a new Rights Notice. The provisions of this Section
3.21(b) shall not apply to issuances of securities in a Permitted Financing.
 
(c)  So long as the Preferred Shares are outstanding, if the Company enters into
any Subsequent Financing on terms more favorable than the terms governing the
Preferred Shares, then the Purchasers in their sole discretion may exchange the
Preferred Shares, valued at the Liquidation Preference Amount (as defined in the
Certificate of Designation), together with accrued but unpaid dividends (which
dividend payments shall be payable, at the sole option of the Purchasers, in
cash or in the form of the new securities to be issued in the Subsequent
Financing), for the securities issued or to be issued in the Subsequent
Financing. The Company covenants and agrees to promptly notify in writing the
Purchasers of the terms and conditions of any such proposed Subsequent
Financing.
 
22

--------------------------------------------------------------------------------


 
Section 3.22   Increase in Authorized Shares. The Company shall obtain the
approval of its stockholders at the Company’s next annual meeting which shall be
no later than August 31, 2006 to increase the Company’s authorized shares of
Common Stock from 100,000,000 to at least 150,000,000 (the “Share Increase”).
Within two (2) business days of receiving such stockholder approval, the Company
shall file an amendment to the Certificate (the “Charter Amendment”) with the
Delaware Secretary of State to effect the Share Increase. In the event the
Company has not obtained the approval of its stockholders at such annual
meeting, the Company shall pay to each Purchaser an amount, in cash, equal to
one percent (1%) per calendar month (prorated for shorter periods) of each
Purchaser’s initial investment in the Preferred Shares until the approval of its
stockholders is obtained; provided, however, that such amount shall not exceed
ten percent (10%) of such Purchaser’s initial investment.
 
ARTICLE IV  


CONDITIONS
 
Section 4.1   Conditions Precedent to the Obligation of the Company to Sell the
Shares. The obligation hereunder of the Company to issue and sell the Preferred
Shares and the Warrants to the Purchasers is subject to the satisfaction or
waiver, at or before each Closing, of each of the conditions set forth below.
These conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion.
 
(a)  Accuracy of Each Purchaser’s Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
(b)  Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing.
 
(c)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(d)  Delivery of Purchase Price. The Purchase Price for the Preferred Shares and
Warrants has been delivered to the Company at the Closing Date.
 
(e)  Delivery of Transaction Documents. The Transaction Documents have been duly
executed and delivered by the Purchasers to the Company.
 
(f)  Minimum Purchase Price. The Purchase Price shall be no less than Two
Million Dollars ($2,000,000).
 
23

--------------------------------------------------------------------------------


 
Section 4.2   Conditions Precedent to the Obligation of the Purchasers to
Purchase the Shares. The obligation hereunder of each Purchaser to acquire and
pay for the Preferred Shares and the Warrants is subject to the satisfaction or
waiver, at or before the applicable Closing, of each of the conditions set forth
below. These conditions are for each Purchaser’s sole benefit and may be waived
by such Purchaser at any time in its sole discretion.
 
(a)  Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the
Registration Rights Agreement shall be true and correct in all respects as of
the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that are expressly made as of a
particular date), which shall be true and correct in all material respects as of
such date.
 
(b)  Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.
 
(c)  No Suspension, Etc. Trading in the Company’s Common Stock shall not have
been suspended by the Commission or the OTC Bulletin Board (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the applicable Closing), and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities.
 
(d)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
(e)  No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
(f)  Certificate of Designation of Rights and Preferences. Prior to the Closing,
the Certificate of Designation in the form of Exhibit C attached hereto shall
have been filed with the Secretary of State of Delaware.
 
(g)  Opinion of Counsel, Etc. At the Closing, the Purchasers shall have received
an opinion of counsel to the Company, dated the date of the Closing, in the form
of Exhibit F hereto, and such other certificates and documents as the Purchasers
or its counsel shall reasonably require incident to the Closing.
 
24

--------------------------------------------------------------------------------


 
(h)  Registration Rights Agreement. At the Closing, the Company shall have
executed and delivered the Registration Rights Agreement to each Purchaser.
 
(i)  Certificates. The Company shall have executed and delivered to the
Purchasers the certificates (in such denominations as such Purchaser shall
request) for the Preferred Shares and Warrants being acquired by such Purchaser
at the Closing (in such denominations as such Purchaser shall request).
 
(j)  Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to such Purchaser (the "Resolutions").
 
(k)  Reservation of Shares. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Preferred Shares and the exercise of the
Warrants, a number of shares of Common Stock equal to one hundred percent (100%)
of the aggregate number of Conversion Shares issuable upon conversion of the
Preferred Shares outstanding on the Closing Date and the number of Warrant
Shares issuable upon exercise of the number of Warrants assuming such Warrants
were granted on the Closing Date.
 
(l)  Transfer Agent Instructions. The Irrevocable Transfer Agent Instructions,
in the form of Exhibit E attached hereto, shall have been delivered to and
acknowledged in writing by the Company’s transfer agent.
 
(m)  Secretary’s Certificate. The Company shall have delivered to such Purchaser
a secretary’s certificate, dated as of the Closing Date, as to (i) the
Resolutions, (ii) the Certificate, (iii) the Bylaws, (iv) the Certificate of
Designation, each as in effect at the Closing, and (v) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.
 
(n)  Officer’s Certificate. The Company shall have delivered to the Purchasers a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of such Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.
 
(o)  Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.
 
(p)  Minimum Purchase Price. The Purchase Price shall be no less than Two
Million Dollars ($2,000,000).
 
25

--------------------------------------------------------------------------------


 
ARTICLE V  
 
Stock Certificate Legend
 
Section 5.1   Legend. Each certificate representing the Preferred Shares and the
Warrants, and, if appropriate, securities issued upon conversion thereof, shall
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required by applicable state securities or “blue
sky” laws):
 
THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR HIENERGY TECHNOLOGIES, INC. SHALL HAVE RECEIVED AN
OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT
AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
The Company agrees to reissue certificates representing any of the Conversion
Shares and the Warrant Shares, without the legend set forth above if at such
time, prior to making any transfer of any such securities, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request. Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Conversion Shares or the Warrant Shares
under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become effective under the Securities Act, (iii) the Company has received other
evidence reasonably satisfactory to the Company that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iv) the holder provides the Company with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Company has received an opinion of counsel reasonably
satisfactory to the Company, to the effect that registration or qualification
under the securities or "blue sky" laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or "blue sky" laws has been effected or a valid exemption
exists with respect thereto. The Company will respond to any such notice from a
holder within five (5) business days. In the case of any proposed transfer under
this Section 5.1, the Company will use reasonable efforts to comply with any
such applicable state securities or "blue sky" laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or “blue sky” laws of any state for which registration by
coordination is unavailable to the Company. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement. Whenever a certificate representing the Conversion Shares or
Warrant Shares is required to be issued to a Purchaser without a legend, in lieu
of delivering physical certificates representing the Conversion Shares or
Warrant Shares (provided that a registration statement under the Securities Act
providing for the resale of the Warrant Shares and Conversion Shares is then in
effect), the Company shall cause its transfer agent to electronically transmit
the Conversion Shares or Warrant Shares to a Purchaser by crediting the account
of such Purchaser's Prime Broker with the Depository Trust Company through its
Deposit Withdrawal Agent Commission system (to the extent not inconsistent with
any provisions of this Agreement).
 
26

--------------------------------------------------------------------------------


 
ARTICLE VI  
 
Indemnification
 
Section 6.1   General Indemnity. The Company agrees to indemnify and hold
harmless the Purchasers (and their respective directors, officers, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein. Each
Purchaser severally but not jointly agrees to indemnify and hold harmless the
Company and its directors, officers, affiliates, agents, successors and assigns
from and against any and all losses, liabilities, deficiencies, costs, damages
and expenses (including, without limitation, reasonable attorneys’ fees, charges
and disbursements) incurred by the Company as result of any inaccuracy in or
breach of the representations, warranties or covenants made by such Purchaser
herein. The maximum aggregate liability of each Purchaser pursuant to its
indemnification obligations under this Article VI shall not exceed the portion
of the Purchase Price paid by such Purchaser hereunder.
 
Section 6.2   Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnified party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VI shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.
 
27

--------------------------------------------------------------------------------


 
ARTICLE VII  
 
Miscellaneous
 
Section 7.1   Fees and Expenses. Except as otherwise set forth in this
Agreement, the Registration Rights Agreement or the Certificate of Designation,
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement, provided that the Company shall pay all actual attorneys' fees
and expenses (including disbursements and out-of-pocket expenses) incurred by
the Purchasers in connection with (i) the preparation, negotiation, execution
and delivery of this Agreement, the Certificate of Designation, the Warrants,
the Registration Rights Agreement and the transactions contemplated thereunder,
which payment shall be made at the initial Closing and shall not exceed $35,000,
(ii) the filing and declaration of effectiveness by the Commission of the
Registration Statement (as defined in the Registration Rights Agreement) and
(iii) any amendments, modifications or waivers of this Agreement or any of the
other Transaction Documents. In addition, the Company shall pay all reasonable
fees and expenses incurred by the Purchasers in connection with the enforcement
of this Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys' fees and expenses. The Company shall pay
all stamp or other similar taxes and duties levied in connection with issuance
of the Preferred Shares pursuant hereto.
 
28

--------------------------------------------------------------------------------


 
Section 7.2   Specific Enforcement, Consent to Jurisdiction. 
 
(a)  The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that certain of the provisions of this
Agreement, the Certificate of Designation or the Registration Rights Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement or the Registration Rights Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.
 
(b)  Each of the Company and the Purchasers (i) hereby irrevocably submits to
the jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.
 
Section 7.3   Entire Agreement; Amendment. This Agreement and the Transaction
Documents contains the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the Transaction Documents or the Certificate of Designation,
neither the Company nor any of the Purchasers makes any representations,
warranty, covenant or undertaking with respect to such matters and they
supersede all prior understandings and agreements with respect to said subject
matter, all of which are merged herein. No provision of this Agreement may be
waived or amended other than by a written instrument signed by the Company and
the holders of at least seventy-five percent (75%) of the Preferred Shares then
outstanding, and no provision hereof may be waived other than by an a written
instrument signed by the party against whom enforcement of any such amendment or
waiver is sought. No such amendment shall be effective to the extent that it
applies to less than all of the holders of the Preferred Shares then
outstanding. No consideration shall be offered or paid to any person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents or the Certificate of Designation unless the same consideration is
also offered to all of the parties to the Transaction Documents or holders of
Preferred Shares, as the case may be.
 
29

--------------------------------------------------------------------------------


 
Section 7.4   Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be:
 
If to the Company:
 
HiEnergy Technologies, Inc.
1601-B Alton Parkway, Unit B
Irvine, California 92606
Attention: Senior Vice President
and Corporate Secretary
Tel. No.: (949) 757-0855
Fax No.: (949) 757-1477
 
 
 
with copies (which shall not constitute notice) to:
 
August Law Group, P.C.
The Atrium Building
19200 Von Karman Ave., Suite 500
Irvine, California 92612
Attention: Kenneth S. August
Tel No.: (949) 752-7772
Fax No.: (949) 752-7776
 
 
 
If to any Purchaser:
 
At the address of such Purchaser set forth on
Exhibit A to this Agreement, with copies to
Purchaser’s counsel as set forth on Exhibit A or as
specified in writing by such:
 
 
 
with copies (which shall not constitute notice) to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Christopher S. Auguste
Tel No.: (212) 715-9100
Fax No.: (212) 715-8000

 
Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.
 
Section 7.5   Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.
 
30

--------------------------------------------------------------------------------


 
Section 7.6   Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
 
Section 7.7   Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  
 
Section 7.8   No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 7.9   Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.
 
Section 7.10   Survival. The representations and warranties of the Company and
the Purchasers contained in Section 2.1(o) should survive until thirty (30) days
after the passage of the applicable statute of limitations and those contained
in Article II, with the exception of Sections 2.1(o), shall survive the
execution and delivery hereof and the Closing until the date three (3) years
from the Closing Date, and the agreements and covenants set forth in Articles I,
III, VI and VII of this Agreement shall survive the execution and delivery
hereof and the Closing hereunder until the Purchasers in the aggregate
beneficially own (determined in accordance with Rule 13d-3 under the Exchange
Act) less than 10% of the total combined voting power of all voting securities
then outstanding, provided, that Sections 3.1, 3.2, 3.4, 3.5, 3.8, 3.9, 3.10,
3.12, 3.13, 3.14, 3.15. 3.17, 3.18, 3.19, 3.20 and 3.21 shall not expire until
the Registration Statement required by Section 2 of the Registration Rights
Agreement is no longer required to be effective under the terms and conditions
of Registration Rights Agreement (or, in the case of any of the foregoing
Sections which pertain to the Preferred Shares and/or the Warrants, then such
Sections shall expire once there are no further Preferred Shares or Warrants
outstanding, as applicable).
 
Section 7.11   Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart. In the event any signature is
delivered by facsimile transmission, the party using such means of delivery
shall cause four additional executed signature pages to be physically delivered
to the other parties within five days of the execution and delivery hereof.
 
Section 7.12   Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchasers without the
consent of the Purchasers unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.
 
Section 7.13   Severability. The provisions of this Agreement, the Certificate
of Designation and the Registration Rights Agreement are severable and, in the
event that any court of competent jurisdiction shall determine that any one or
more of the provisions or part of the provisions contained in this Agreement,
the Certificate of Designation or the Registration Rights Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement, the Certificate of Designation or the
Registration Rights Agreement shall be reformed and construed as if such invalid
or illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the maximum extent possible.
 
31

--------------------------------------------------------------------------------


 
Section 7.14   Further Assurances. From and after the date of this Agreement,
upon the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Preferred
Shares, the Conversion Shares, the Warrants, the Warrant Shares, the Certificate
of Designation, and the Registration Rights Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 




KL2:2419018.9


--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

       
HIENERGY TECHNOLOGIES, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
Title:
   

       
PURCHASER:
 
   
   
    By:     

--------------------------------------------------------------------------------

Name:
Title:
   






KL2:2419018.9


--------------------------------------------------------------------------------








EXHIBIT A to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
HIENERGY TECHNOLOGIES, INC.
 
Names and Addresses of Purchasers
   
Number of Preferred Shares, Series B-1 and B-2 Warrants Purchased
   
Dollar Amount of Investment
 

 



KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT B-1 to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
HIENERGY TECHNOLOGIES, INC.


FORM OF SERIES B-1 WARRANT



KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT B-2 to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
HIENERGY TECHNOLOGIES, INC.


FORM OF SERIES B-2 WARRANT





KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT C to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
HIENERGY TECHNOLOGIES, INC.


FORM OF CERTIFICATE OF DESIGNATION





KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT D to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
HIENERGY TECHNOLOGIES, INC.


FORM OF REGISTRATION RIGHTS AGREEMENT



KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT E to the
SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT FOR
HIENERGY TECHNOLOGIES, INC.


FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


HIENERGY TECHNOLOGIES, INC.


 
as of June __, 2006
 
[Name and address of Transfer Agent]
Attn: _____________
 
Ladies and Gentlemen:
 
Reference is made to that certain Series B Convertible Preferred Stock Purchase
Agreement (the “Purchase Agreement”), dated as of June __, 2006, by and among
HiEnergy Technologies, Inc., a Delaware corporation (the “Company”), and the
purchasers named therein (collectively, the “Purchasers”) pursuant to which the
Company is issuing to the Purchasers shares of its Series B Convertible
Preferred Stock, par value $.001 per share, (the “Preferred Shares”) and
warrants (the “Warrants”) to purchase shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”). This letter shall serve as our
irrevocable authorization and direction to you provided that you are the
transfer agent of the Company at such time) to issue shares of Common Stock upon
conversion of the Preferred Shares (the “Conversion Shares”) and exercise of the
Warrants (the “Warrant Shares”) to or upon the order of a Purchaser from time to
time upon (a) surrender to you of a properly completed and duly executed
Conversion Notice or Exercise Notice, as the case may be, in the form attached
hereto as Exhibit I and Exhibit II, respectively, (b) in the case of the
conversion of Preferred Shares, a copy of the certificates (with the original
certificates delivered to the Company) representing Preferred Shares being
converted or, in the case of Warrants being exercised, a copy of the Warrants
(with the original Warrants delivered to the Company) being exercised (or, in
each case, an indemnification undertaking with respect to such share
certificates or the warrants in the case of their loss, theft or destruction),
and (c) delivery of a treasury order or other appropriate order duly executed by
a duly authorized officer of the Company. So long as you have previously
received (x) written confirmation from counsel to the Company that a
registration statement covering resales of the Conversion Shares or Warrant
Shares, as applicable, has been declared effective by the Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”), and no subsequent notice by the Company or its counsel of the
suspension or termination of its effectiveness and (y) a copy of such
registration statement, and if the Purchaser represents in writing that the
Conversion Shares or the Warrant Shares, as the case may be, were sold pursuant
to the Registration Statement, then certificates representing the Conversion
Shares and the Warrant Shares, as the case may be, shall not bear any legend
restricting transfer of the Conversion Shares and the Warrant Shares, as the
case may be, thereby and should not be subject to any stop-transfer restriction.
Provided, however, that if you have not previously received those items and
representations listed above, then the certificates for the Conversion Shares
and the Warrant Shares shall bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, OR
HIENERGY TECHNOLOGIES, INC. SHALL HAVE RECEIVED AN OPINION OF ITS COUNSEL THAT
REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”
 

--------------------------------------------------------------------------------


 
and, provided further, that the Company may from time to time notify you to
place stop-transfer restrictions on the certificates for the Conversion Shares
and the Warrant Shares in the event a registration statement covering the
Conversion Shares and the Warrant Shares is subject to amendment for events then
current.
 
A form of written confirmation from counsel to the Company that a registration
statement covering resales of the Conversion Shares and the Warrant Shares has
been declared effective by the SEC under the 1933 Act is attached hereto as
Exhibit III.
 
Please be advised that the Purchasers are relying upon this letter as an
inducement to enter into the Securities Purchase Agreement and, accordingly,
each Purchaser is a third party beneficiary to these instructions.
 
Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at ___________.
 

     Very truly yours,   HIENERGY TECHNOLOGIES, INC.   
   
   
    By:      

--------------------------------------------------------------------------------

Name: _______________________     
Title: ________________________
   

 

 
ACKNOWLEDGED AND AGREED:
 
[ TRANSFER AGENT]
 
       By:          

--------------------------------------------------------------------------------

   
Name: ______________________       
Title:  _______________________       
Date: _____________

     

 


KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT I
 
HIENERGY TECHNOLOGIES, INC.
CONVERSION NOTICE
 
Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series B Preferred Stock of HiEnergy Technologies, Inc. (the
“Certificate of Designation”). In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series B Preferred Stock, par value $.001 per share (the “Preferred
Shares”), of HiEnergy Technologies, Inc., a Delaware corporation (the
“Company”), indicated below into shares of Common Stock, par value $.001 per
share (the “Common Stock”), of the Company, by tendering the stock
certificate(s) representing the share(s) of Preferred Shares specified below as
of the date specified below.
 
Date of Conversion: ______________________________

Number of Preferred Shares to be converted: __________________________

Stock certificate no(s). of Preferred Shares to be converted:
_______________________________  

The Common Stock have been sold pursuant to the Registration Statement (as
defined in the Registration Rights Agreement): YES ____ NO____


Please confirm the following information:


Conversion Price: _______________________________________ 


Number of shares of Common Stock to be issued:
______________________________________ 


Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion: _________________________


Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:


Issue to: ___________________________________

        ___________________________________
 
Facsimile Number: ______________________________ 
 
 

Authorization:           
   
   
    By:      

--------------------------------------------------------------------------------

Dated: Title :_______________________________



KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT II
 
FORM OF EXERCISE NOTICE
 
EXERCISE FORM
 
HIENERGY TECHNOLOGIES, INC.
 
The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase _____ shares of Common Stock of HiEnergy
Technologies, Inc. covered by the within Warrant.
 

        Dated:  
  Signature 
     
 Address
         

 
Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise: _________________________


ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the within Warrant and all rights evidenced thereby and does
irrevocably constitute and appoint _____________, attorney, to transfer the said
Warrant on the books of the within named corporation.
 

      Dated: _____________________  
  Signature 
     
 Address
         

 
 
PARTIAL ASSIGNMENT


FOR VALUE RECEIVED, _________________ hereby sells, assigns and transfers unto
__________________ the right to purchase _________ shares of Warrant Stock
evidenced by the within Warrant together with all rights therein, and does
irrevocably constitute and appoint ___________________, attorney, to transfer
that part of the said Warrant on the books of the within named corporation.



      Dated: _______________________  
  Signature 
     
 Address
         

 
FOR USE BY THE ISSUER ONLY:


This Warrant No. W-_____ canceled (or transferred or exchanged) this _____ day
of ___________, _____, shares of Common Stock issued therefor in the name of
_______________, Warrant No. W-_____ issued for ____ shares of Common Stock in
the name of _______________.



KL2:2419018.9


--------------------------------------------------------------------------------



EXHIBIT III
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
[Name and address of Transfer Agent]
Attn: _____________


Re: HiEnergy Technologies, Inc.
 
Ladies and Gentlemen:
 
We are counsel to HiEnergy Technologies, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Series B Convertible Preferred Stock Purchase Agreement (the “Purchase
Agreement”), dated as of June __, 2006, by and among the Company and the
purchasers named therein (collectively, the “Purchasers”) pursuant to which the
Company issued to the Purchasers shares of its Series B Convertible Preferred
Stock, par value $.001 per share, (the “Preferred Shares”) and warrants (the
“Warrants”) to purchase shares of the Company’s common stock, par value $.001
per share (the “Common Stock”). Pursuant to the Purchase Agreement, the Company
has also entered into a Registration Rights Agreement with the Purchasers (the
“Registration Rights Agreement”), dated as of June __, 2006, pursuant to which
the Company agreed, among other things, to register the Registrable Securities
(as defined in the Registration Rights Agreement), including the shares of
Common Stock issuable upon conversion of the Preferred Shares and exercise of
the Warrants, under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on ________________, 2006, the Company filed a Registration Statement
on Form SB-2 (File No. 333-_____) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the resale of the
Registrable Securities which names each of the present Purchasers as a selling
stockholder thereunder.
 
In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered an order declaring the
Registration Statement effective under the 1933 Act at [ENTER TIME OF
EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and accordingly, the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

       
Very truly yours,
 
[COMPANY COUNSEL]
 
   
   
    By:      

--------------------------------------------------------------------------------

cc: [LIST NAMES OF PURCHASERS]  

 
 

--------------------------------------------------------------------------------


 
 
     
 
 



